                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

CHRISTOPHER L. SCRUGGS,                               )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )      No. 2:19-cv-00228-JMS-MJD
                                                      )
WILSON Sgt., et al.,                                  )
                                                      )
                              Defendants.             )

                               Order Denying Motion to Reconsider

       Plaintiff Christopher L. Scruggs’s July 2, 2019, motion to reconsider, dkt. [16], is denied.

Mr. Scruggs does not identify an overlooked defendant or claim. Each specific item of conduct of

an Eighth Amendment violation does not need to be pled as separate actionable claims. Eighth

Amendment excessive force and deliberate indifference claims have been screened and are

proceeding. Dkt. 8. Notice pleading is all that is required. Rule 8(a)(2) of the Federal Rules of

Civil Procedure requires a plaintiff to present a “short and plain” statement showing entitlement

to relief. Mr. Scruggs need not plead every minute detail in his complaint. Such information will

be disclosed in the discovery phase of the lawsuit.

       IT IS SO ORDERED.



           Date: 7/8/2019



Distribution:

Christopher L. Scruggs
957096
Wabash Valley Correctional Facility - Inmate Mail/Parcels
Electronic Service Participant – Court Only
